NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued April 9, 2015 
                                 Decided August 6, 2015 
                                              
                                          Before 
 
                     JOEL M. FLAUM, Circuit Judge 
                      
                     KENNETH F. RIPPLE, Circuit Judge 
                      
                     ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 14‐3264 
 
MICHAEL B. WHARTON and WRAY L.                   Appeal from the United States District 
FURGASON,                                        Court for the Southern District of 
       Plaintiffs‐Appellees,                     Indiana, Indianapolis Division. 
                                                  
       v.                                        No. 1:12 CV 00738 
                                                  
JAMES FURRER,                                    Mark J. Dinsmore, 
       Defendant‐Appellant.                      Magistrate Judge. 
 
                                         O R D E R 
 
       Two technicians, Michael Wharton and Wray Furgason, were employed by  Mr. 
Handyman,  a  single‐member  limited  liability  company.  When  they  were  not  paid 
overtime,  Wharton  and  Furgason  sued  Mr.  Handyman  and  its  sole  member,  James 
Furrer, for violating state and federal wage laws. After liability of Mr. Handyman had 
been determined on summary judgment, the case went to trial before a magistrate judge 
to decide the amount of damages owed to the plaintiffs. Individual liability of Furrer had 
not been determined. At trial and in their proposed findings of fact and conclusions of 
law, the plaintiffs argued that Furrer should be held jointly and severally liable with Mr. 
Handyman  as  an  “employer”  under  the  applicable  state  law.  The  defendants  did  not 
No. 14‐3264                                                                                 Page 2 
 
contest  this  finding.  Moreover,  in  their  own  proposed  findings  of  fact,  the  defendants 
stated that Furrer and Mr. Handyman employed the plaintiffs and an award should be 
assessed  against  both.  The  magistrate  judge  found  Furrer  to  be  jointly  and  severally 
liable. We affirm. 

                                      I.    BACKGROUND 

       This  case came before  the  district court  through  two separate actions  under the 
Fair Labor Standards Act (FLSA) and the Indiana Minimum Wage Law (IMWL). Michael 
Wharton and Wray Furgason worked for Proteus Pros, LLC, d/b/a Mr. Handyman (“Mr. 
Handyman”)  as  technicians  in  2011.  They  were  not  paid  overtime  despite  working 
roughly 55 hours per week. James Furrer was the owner, sole member, and sole manager 
of  Mr.  Handyman.  Wharton  and  Furgason  each  filed  suit  against  Furrer  and  Mr. 
Handyman.   

       In  an  order  granting  partial  summary  judgment  for  Furgason  (the  “September 
2013  order”),  the  district  court  dismissed  Furgason’s  FLSA  claims  because  Furgason 
stipulated  that  the  FLSA  did  not  apply  to  his  case  (Mr.  Handyman  did  not  generate 
enough  annual  sales  to  be  covered  by  the  FLSA).  However,  the  court  retained 
supplemental  jurisdiction  over  the  IMWL  claims.  The  district  court  entered  partial 
summary judgment for Furgason on the issue of whether Mr. Handyman violated the 
IMWL.   

         The district court later severed some of Wharton’s claims and joined his case with 
Furgason’s for purposes of determining liability under the IMWL. The joint cases went 
to  trial  before  a  magistrate  judge  on  the  issue  of  the  extent  of  damages  owed  to  the 
plaintiffs. The parties advised the judge at the beginning of trial that the issue of Furrer’s 
liability as an individual defendant had not been decided.   

        In lieu of closing arguments, the parties submitted proposed findings of fact and 
conclusions  of  law.  The  plaintiffs  proposed  a  finding  that  Furrer  was  an  “employer” 
under the IMWL. They also proposed that Mr. Handyman and Furrer should be jointly 
and  severally  liable  to  the  plaintiffs  for  various  sums  of  money.  The  defendants’ 
proposed  findings  defined  the  “Defendants”  to  include  Mr.  Handyman  and  Furrer.  It 
said the plaintiffs were employed “by Defendants.” It proposed a small sum of damages 
in  favor  of  Wharton  and  “against  Defendants.”  It  did  not  differentiate  between  Mr. 
Handyman  and  Furrer  in  proposing  the  award  and  it  did  not  propose  a  finding  that 
Furrer was not an employer. Ultimately, the magistrate judge entered an order holding 
Mr.  Handyman  and  Furrer  jointly  and  severally  liable  for  $19,200.50  to  Furgason  and 
No. 14‐3264                                                                         Page 3 
 
$8,154.50 to Wharton. Furrer appeals only the finding of personal liability against him.     

                                           II.    ANALYSIS 

        In this appeal,  Furrer  argues  that  he cannot  be held personally liable  under  the 
IMWL  because  he  is  not  an  “employer.”  He  contends  that  there  was  no  evidence 
supporting a finding that he was an “employer” in his individual capacity. He asserts 
that Mr. Handyman was the plaintiffs’ employer, and he was simply the sole member 
and manager of this LLC. We review findings of fact entered after a bench trial for clear 
error.  Reynolds  v.  Tangherlini,  737  F.3d  1093,  1104  (7th  Cir.  2013).  This  same  standard 
applies  to  the  court’s  application  of  the  law  to  the  facts.  Id.  “Under  the  clear‐error 
standard, we will not reverse unless, after reviewing all the evidence, we are left with 
‘the  definite  and  firm  conviction  that  a  mistake  has  been  committed.’”  Id.  (quoting 
Anderson  v.  City  of  Bessemer  City,  N.C.,  470  U.S.  564,  573  (1985)).  If  the  district  court’s 
conclusions are plausible in light of the record viewed in its entirety, then we will not 
disturb them. Id. 

        The  IMWL  provides  that  “no  employer  shall  employ  any  employee  for  a  work 
week  longer  than  forty  (40)  hours  unless  the  employee  receives  compensation  for 
employment  in  excess  of  the  hours  above  specified  at  a  rate  not  less  than  one  and 
one‐half  (1.5)  times  the  regular  rate  at  which  the  employee  is  employed.”  Ind.  Code 
22‐2‐2‐4(k).  It  defines  an  “employer”  as  “any  individual,  partnership,  association, 
limited liability company, corporation, business trust, the state, or other governmental 
agency  or  political  subdivision  during  any  work  week  in  which  they  have  two  (2)  or 
more  employees.”  Id.  at  22‐2‐2‐3.  The  parties  do  not  cite,  and  we  have  been  unable  to 
find,  any  Indiana  cases  interpreting  what  it  means  to  be  an  “individual”  “employer” 
under the IMWL.   

        Viewing the record in its entirety, we cannot say that the magistrate judge clearly 
erred  in  finding  that  Furrer  was  an  “employer.”  First,  the  magistrate  judge  primarily 
based  his  finding  on  the  defendants’  own  proposed  findings  of  fact,  which  defined 
“Defendants”  as  Mr.  Handyman  and  Furrer,  said  that  the  “Defendants”  employed  the 
plaintiffs, and proposed an award against both. In doing so, Furrer invited the judge to 
find that he was an “employer.” A party cannot complain of errors which it committed, 
invited, induced the court to make, or to which it consented. Weise v. United States, 724 
F.2d  587,  590  (7th  Cir.  1984).  “When  error  is  invited,  not  even  plain  error  permits 
reversal.” Naeem v. McKesson Drug Co., 444 F.3d 593, 609 (7th Cir. 2006). We have applied 
the  invited  error  doctrine  in  both  civil  and  criminal  cases.  See  id.;  United  States  v. 
Muskovsky, 863 F.2d 1319, 1329 (7th Cir. 1988). And we have applied it where the error 
No. 14‐3264                                                                        Page 4 
 
was invited through a party’s elicitation of evidence during trial, see Naeem, 444 F.3d at 
609, as well as through a party’s submission of proposed jury instructions, see Muskovsky, 
863 F.2d at 1329.   

        Furrer  claims  that  it  is  “reach[ing]”  to  compare  the  submission  of  proposed 
findings  of  fact  post‐trial  to  the  elicitation  of  evidence  during  trial,  like  in  Naeem.  The 
latter can be subjected to the invited error doctrine, but, in his view, the former cannot. 
He  makes  this  claim  without  citation  to  any  legal  authority  limiting  the  invited  error 
doctrine in such a manner. Regardless, the invited error doctrine has been approvingly 
used  by  this  court  and  others  in  circumstances  where  the  error  was  not  related  to 
erroneous  testimony  or  evidence.  For  example,  in  Muskovsky,  we  applied  the  invited 
error doctrine to prevent defendants from complaining of jury instructions which were 
substantially similar to the instructions they had submitted because we said that “if the 
district court’s instruction was error, it was error that was invited by the Defendants.” Id. 
at 1329. The submission of proposed findings of fact is analogous to the submission of 
proposed jury  instructions. Neither submission  is evidence,  but a trial court  uses  each 
party’s  submissions  to  develop  its  final  document.  Here,  any  error  in  the  magistrate 
judge’s finding was invited by Furrer. Furrer cannot complain now that the judge made 
a finding that he requested. See id.; see also Hydrite Chemical Co. v. Calumet Lubricants Co., 
47 F.3d 887, 891 (7th Cir. 1995) (applying the invited error doctrine to party’s complaint 
about  a  “confusing”  jury  verdict  form  in  a  civil  case  that  the  complaining  party 
proposed); Hanks v. United States, 388 F.2d 171, 173 (10th Cir.), cert. denied, 393 U.S. 863 
(1968) (finding that where defense counsel requested, in the presence of the jury at trial, 
production  of  certain  statements,  but  on  appeal  claimed  the  granting  of  that  request 
constituted  error,  any  error  was  invited  by  defense  counsel  and  cannot  be  basis  of 
complaint). 

        Furrer’s primary retort to the invited error argument is that the doctrine of invited 
error should not be applicable to him because the plaintiffs have presented no evidence 
supporting  a  finding  that  he  is  an  “employer.”  But  that  claim  is  an  exaggeration.  The 
plaintiffs  presented  some  evidence  that  Furrer  was  an  employer.  Furrer  identified 
himself  as  the  person  with  operational  control  over  the  business.  He  had  control  over 
employment decisions, including hiring, firing, and wages. Wharton testified that Furrer 
set  his  weekly  wage  when  Furrer  hired  him.  Furrer  testified  that  he  made  hiring  and 
firing decisions and made the decisions regarding the plaintiffs’ pay. Furrer also testified 
that  he  was  the  sole  owner  of  Mr.  Handyman,  but  when  asked  if  the  company’s  LLC 
status was still current, he said he had not checked. True, this evidence is consistent with 
the  activities  of  a  sole  member  and  manager  of  a  closely‐held  LLC.  But  it  is  also 
No. 14‐3264                                                                                   Page 5 
 
consistent with the activities of an individual employer. 

       We note that Furrer argues the district court erred in saying that “Furrer does not 
contest  the  finding  of  liability  against  him  made  in  the  district  court’s  order  granting 
partial  summary  judgment  [the  September  2013  order].”  It  is  true  that  the  September 
2013  order  did  not  find  that  Furrer  was  personally  liable;  it  found  that  Mr.  Handyman 
was liable for violating the IMWL. The magistrate judge’s statement may be a reference 
to the fact that at trial, the defendants did not contest the finding of liability generally, 
but instead were contesting the extent of damages. Regardless, any flaw in the comment 
was  ultimately  irrelevant,  because  the  judge  based  his  finding  of  personal  liability  for 
Furrer on Furrer’s proposed findings of fact, not the September 2013 order. So any error 
here was harmless. See Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1070 (7th Cir. 2013) 
(where  a  district  court’s  erroneous  finding  of  fact  is  ultimately  irrelevant  to  a  party’s 
claim, any error is harmless).   

       We also observe that in Meyers v. Meyers, 861 N.E.2d 704 (Ind. 2007), the Indiana 
Supreme  Court  reversed  the  granting  of  the  defendants’  motion  to  dismiss  where  the 
plaintiff  brought  suit  under  the  IMWL  against  a  closely‐held  corporation  and  the 
individual  shareholders  of  the  corporation.  The  plaintiff  alleged  that  the  individual 
defendants and the corporation employed him. Id. at 708. The defendants responded by 
saying that the plaintiff was referring to the same employment situation and the plaintiff 
could  not  support  a  piercing  of  the  corporate  veil.  Id.  But  the  Indiana  Supreme  Court 
found that the defendants had not demonstrated that the plaintiff would not be able to 
recover  from  the  individual  defendants.  Id.  This  ruling  suggests  that  the  Indiana 
Supreme Court does not think it unfathomable that an employee plaintiff could recover 
from both a company and the individuals who control a closely‐held company under the 
IMWL.   

       But this is not the case to decide a novel question of Indiana law regarding when a 
sole  member  and  manager  of  an  LLC  can  be  held  jointly  and  severally  liable  as  an 
“employer” under the IMWL. Instead, we base our conclusion on a determination that 
the  magistrate  judge’s  finding  was  not  clearly  erroneous,  given  Furrer’s  proposed 
findings of fact. Furrer cannot complain of a finding that he proposed.       

                                      III.   CONCLUSION 

       For the foregoing reasons, the judgment of the district court is AFFIRMED.